DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,963,087 to Gimonet et al. (hereinafter Gimonet) in view of Kato (US Patent No. 4,956,690) and Loechelt et al. (US 2014/0252473, hereinafter Loechelt).
With respect to Claim 1, Gimonet discloses a method of forming a device (e.g., a vertical bistable bidirectional switch) (Gimonet, Fugs. 1-4, Col. 1, lines 8-13; Col. 2, lines 47-67; Cols. 3-5), the method comprising:
       forming a first vertical protection device (e.g. T1, bidirectional vertical structure including thyristors T1 and T2) (Gimonet, Fig. 2, Col. 2, lines 47-67; Col. 2, lines 1-3) comprising a thyristor (e.g., T1) in a substrate (1), the thyristor (e.g., T1, from its anode 4 to its cathode 6) comprising a first terminal (e.g., metallization M1 connected to the terminal A1) at an upper major surface of the substrate and a second terminal (A2) at a lower major surface of the substrate;
       forming a first lateral trigger element (e.g., lateral thyristor T3) (Gimonet, Fig. 2, Col. 3, lines 19-23; Col. 4, lines 26-30) for triggering the first vertical protection device (e.g., T1) in the substrate (1), the first lateral trigger element (e.g., T3, from its anode 4 to its cathode 12) being coupled to the first terminal (e.g., metallization M1 connected to the terminal A1) of the thyristor (e.g., T1) and configured to cause a current to flow from the first terminal to the second terminal in response to a voltage (e.g., gate region 11 of the lateral trigger element T3 connected to the metallization M6 and a gate terminal G1 to apply a voltage to the lateral trigger element T3) across the first lateral trigger element; and
       forming a conductive path (e.g., a current flows from terminal A1 to terminal A2 via lateral thyristor T3 and isolation wall 3, and once the conduction of the lateral thyristor T3 has been established, carriers turn on the vertical thyristor T1) (Gimonet, Fig. 2, Col. 4, lines 5-13) in the substrate (1) to electrically couple the first lateral trigger element (e.g., T3) with the second terminal (A2) of the thyristor (e.g., T1).
Further, Gimonet does not specifically disclose forming (1) an electrostatic discharge protection device; a voltage across the first lateral trigger element exceeding a threshold voltage; (2) a metallic conductive path in the substrate.
Regarding (1), Kato teaches a protection device against electromagnetic disturbance (Kato, Figs. 1, 2A, Col. 1, lines 8-12; lines 66-67; Col. 2, lines 1-7; lines 17-56; Col. 4, lines 24-62; Col. 5, lines 45-67), wherein the protection  device comprises a vertical main thyristor and a lateral trigger thyristor formed in a semiconductor substrate in a monolithic fashion, vertical main thyristor (32) (Kato, Figs. 1, 2A, Col. 2, lines 44-47; Col. 4, lines 47-49) has NPNP structure and ranging from the first main surface (11) to the second main surface (12), and the lateral trigger thyristor (33) (Kato, Figs. 1, 2A, Col. 2, lines 48-56; Col. 4, lines 50-62) is formed along the first main surface (11); and when a voltage Vgk applied to the gate of the lateral trigger thyristor (33) (Kato, Figs. 1, 2A, Col. 5, lines 55-62) exceeds a threshold voltage Vth, the lateral thyristor (33) is turn on, causing an ON current Ig1 to flow from the gate electrode of the lateral thyristor (33) into the vertical main thyristor (32) to tun on the main vertical thyristor (32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Gimonet by applying to the gate of the lateral trigger thyristor of Gimonet a specific voltage as a voltage applied to the gate of the lateral trigger thyristor of Kato that exceeds a threshold voltage as taught by Kato to have forming a protection device, wherein the first lateral trigger element being configured to cause a current to flow in response to a voltage across the first lateral trigger element exceeding a threshold voltage in order to provide improved protection device having a reliable function to eliminate electromagnetic disturbance in electronic devices (Kato, Col. 1, lines 8-12; Col. 2, lines 5-8; Col. 5, lines 55-62).
Regarding limitations “an electrostatic discharge protection device” in preamble, it is noted that when reading the preamble in the context of the entire claim, the recitation “an electrostatic discharge protection” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding (2), Loechelt teaches a vertical conductive region (922/1022) (Loechelt, Figs. 9-10, ¶0001, ¶0021, ¶0029, ¶0030-¶0034, ¶0048-¶0050, ¶0067) electrically connected to the horizontally-oriented doped region (222) (Loechelt, Figs. 9-10, ¶0034) and the buried conductive region (102) in a substrate (102/104/106), wherein the vertical conductive region (922/1022) (Loechelt, Figs. 9-10, ¶0050) is a conductive layer formed in a trench extending through the substrate to the buried conductive region (102), and the conductive layer includes a refractory metal or refractory metal-semiconductor-nitride (e.g., Ti/TiN/W); the selection of the number of films and compositions of the films depends on electrical performance and the temperature of a subsequent heat cycle; and refractory metals and refractory metal-containing compounds withstand high temperatures (e.g., melting points of the refractory metals can be at least 1400º C) (Loechelt, Figs. 9-10, ¶0049) and have a lower bulk resistivity than heavily doped silicon.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Gimonet by forming a conductive path of Gimonet including vertically-oriented wall that electrically couples the first lateral trigger element with the first vertical protection device so as to include a vertical conductive region comprised of a metal material capable of electrically connecting the horizontally-oriented doped region and the buried conductive region as taught by Loechelt to have a metallic conductive path in the substrate in order to provide improved vertical conductive region having a lower bulk resistivity and capable of withstanding high temperatures (Loechelt, ¶0001, ¶0021, ¶0029, ¶0049, ¶0067).
Regarding Claim 2, Gimonet in view of Kato and Loechelt discloses the method of claim 1. Further, Gimonet discloses the method, further comprising: forming a doped sinker region (e.g., well 3) (Gimonet, Fig. 2, Col. 4, lines 59-67; Col. 5, lines 1-15; Col. 3, lines 5-6) connecting two regions (e.g., P region 11 extending to reach well 3 and P-type layer 5) of the substrate (1).
Regarding Claim 3, Gimonet in view of Kato and Loechelt discloses the method of claim 1. Further, Gimonet discloses the method, wherein forming the conductive path in the substrate comprises: forming a P-type wall (3) (a current flows from terminal A1 to terminal A2 via lateral thyristor T3 and isolation wall 3, and once the conduction of the lateral thyristor T3 has been established, carriers turn on the vertical thyristor T1) (Gimonet, Fig. 2, Col. 4, lines 5-13) extending into the substrate (1); wherein the P-type wall (3) electrically couples the first lateral trigger element (e.g., T3) with the first vertical protection device (e.g., T1), but does not specifically disclose the method, wherein forming the metallic conductive path in the substrate comprises: forming a first opening extending into the substrate; and filling the first opening with a first metallic conduction layer, wherein the first metallic conduction layer electrically couples the first lateral trigger element with the first vertical protection device.
However, Loechelt teaches a method, wherein forming the metallic conductive path  in the substrate comprises: forming a first opening (e.g., trench 722/822) (Loechelt, Figs. 7-10, ¶0048-¶0050) extending into the substrate (102/104/106); and filling the first opening with a first metallic conduction layer (922/1022), wherein the first metallic conduction layer electrically couples the horizontally-oriented doped region (222) (Loechelt, Figs. 9-10, ¶0034) and the buried conductive region (102); the conductive layer includes a refractory metal or refractory metal-semiconductor-nitride (e.g., Ti/TiN/W); the selection of the number of films and compositions of the films depends on electrical performance and the temperature of a subsequent heat cycle; and refractory metals and refractory metal-containing compounds withstand high temperatures (e.g., melting points of the refractory metals can be at least 1400º C) (Loechelt, Figs. 9-10, ¶0049) and have a lower bulk resistivity than heavily doped silicon.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Kato/Loechelt by forming a conductive path of Gimonet including vertically-oriented wall that electrically couples the first lateral trigger element with the first vertical protection device so as to include a vertical conductive region comprised of a metal material in a trench as taught by Loechelt to have the method, wherein forming the metallic conductive path in the substrate comprises: forming a first opening extending into the substrate; and filling the first opening with a first metallic conduction layer, wherein the first metallic conduction layer electrically couples the first lateral trigger element with the first vertical protection device in order to provide improved vertical conductive region having a lower bulk resistivity and withstanding high temperatures, and capable of electrically connecting the horizontally-oriented doped region and the buried conductive region (Loechelt, ¶0001, ¶0021, ¶0029, ¶0049, ¶0067).
Regarding Claim 4, Gimonet in view of Kato and Loechelt discloses the method of claim 3. Further, Gimonet does not specifically disclose the method, wherein the first metallic conduction layer is disposed along sidewalls of the first opening. However, Loechelt teaches forming the vertical conductive region (e.g., 922/1022) (Loechelt, Figs. 9-10, ¶0049-¶0050) comprised of a refractory metal or refractory metal-semiconductor-nitride (e.g., Ti/TiN/W), wherein the first metallic conduction layer (e.g., Ti/TiN) is disposed along sidewalls of the opening (e.g., trench 722/822) (Loechelt, Figs. 7-10, ¶0048-¶0049).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Kato/Loechelt by forming a vertical conductive region comprised of a metal material in a trench as taught by Loechelt to have the method, wherein the first metallic conduction layer is disposed along sidewalls of the first opening in order to provide improved vertical conductive region having a lower bulk resistivity and capable of withstanding high temperatures (Loechelt, ¶0001, ¶0021, ¶0029, ¶0049, ¶0067).
Regarding Claim 5, Gimonet in view of Kato and Loechelt discloses the method of claim 4. Further, Gimonet does not specifically disclose the method, wherein the method further comprising filling a fill material disposed over the first metallic conduction layer in the first opening. However, Loechelt teaches the vertical conductive region (e.g., 922/1022) (Loechelt, Figs. 9-10, ¶0049-¶0050) comprised of a refractory metal or refractory metal-semiconductor-nitride (e.g., Ti/TiN/W), wherein the method further comprising filling a fill material (e.g., W) disposed over the first metallic conduction layer (e.g., Ti/TiN) in the opening (e.g., trench 722/822) (Loechelt, Figs. 7-10, ¶0048-¶0049).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Kato/Loechelt by forming a vertical conductive region comprised of a metal material filled in a trench as taught by Loechelt to have the method, wherein the method further comprising filling a fill material disposed over the first metallic conduction layer in the first opening in order to provide improved vertical conductive region having a lower bulk resistivity and capable of withstanding high temperatures (Loechelt, ¶0001, ¶0021, ¶0029, ¶0049, ¶0067).
Claims 1-4, 6, 8-11, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,963,087 to Gimonet in view of Kato (US Patent No. 4,956,690) and Gauthier, JR. et al. (US 2008/0308837, cited in IDS of 06/23/2021, hereinafter Gauthier) (the reference US 2014/0252473 by Loechelt is presented as evidence).
With respect to Claim 1, Gimonet discloses a method of forming a semiconductor device (a vertical bistable bidirectional switch) (Gimonet, Fugs. 1-4, Col. 1, lines 8-13; Col. 2, lines 47-67; Cols. 3-5), the method comprising:
              forming a first vertical protection device (e.g. T1, bidirectional vertical structure including thyristors T1 and T2) (Gimonet, Fig. 2, Col. 2, lines 47-67; Col. 2, lines 1-3) comprising a thyristor (e.g., T1) in a substrate (1), the thyristor (e.g., T1, from its anode 4 to its cathode 6) comprising a first terminal (e.g., metallization M1 connected to the terminal A1) at an upper major surface of the substrate and a second terminal (A2) at a lower major surface of the substrate;
       forming a first lateral trigger element (e.g., lateral thyristor T3) (Gimonet, Fig. 2, Col. 3, lines 19-23; Col. 4, lines 26-30) for triggering the first vertical protection device (e.g., T1) in the substrate (1), the first lateral trigger element (e.g., T3, from its anode 4 to its cathode 12) being coupled to the first terminal (e.g., metallization M1 connected to the terminal A1) of the thyristor (e.g., T1) and configured to cause a current to flow from the first terminal to the second terminal in response to a voltage (e.g., gate region 11 of the lateral trigger element T3 connected to the metallization M6 and a gate terminal G1 to apply a voltage to the lateral trigger element T3) across the first lateral trigger element; and
       forming a conductive path (e.g., a current flows from terminal A1 to terminal A2 via lateral thyristor T3 and isolation wall 3, and once the conduction of the lateral thyristor T3 has been established, carriers turn on the vertical thyristor T1) (Gimonet, Fig. 2, Col. 4, lines 5-13) in the substrate (1) to electrically couple the first lateral trigger element (e.g., T3) with the second terminal (A2) of the thyristor (e.g., T1).
Further, Gimonet does not specifically disclose (1) an electrostatic discharge protection device; a voltage across the first lateral trigger element exceeding a threshold voltage; (2) forming a metallic conductive path in the substrate.
Regarding (1), Kato teaches a protection device against electromagnetic disturbance (Kato, Figs. 1, 2A, Col. 1, lines 8-12; lines 66-67; Col. 2, lines 1-7; lines 17-56; Col. 4, lines 24-62; Col. 5, lines 45-67), wherein the protection  device comprises a vertical main thyristor and a lateral trigger thyristor formed in a semiconductor substrate in a monolithic fashion, vertical main thyristor (32) (Kato, Figs. 1, 2A, Col. 2, lines 44-47; Col. 4, lines 47-49) has NPNP structure and ranging from the first main surface (11) to the second main surface (12), and the lateral trigger thyristor (33) (Kato, Figs. 1, 2A, Col. 2, lines 48-56; Col. 4, lines 50-62) is formed along the first main surface (11); and when a voltage Vgk applied to the gate of the lateral trigger thyristor (33) (Kato, Figs. 1, 2A, Col. 5, lines 55-62) exceeds a threshold voltage Vth, the lateral thyristor (33) is turn on, causing an ON current Ig1 to flow from the gate electrode of the lateral thyristor (33) into the vertical main thyristor (32) to tun on the main vertical thyristor (32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Gimonet by applying to the gate of the lateral trigger thyristor of Gimonet a specific voltage as a voltage applied to the gate of the lateral trigger thyristor of Kato that exceeds a threshold voltage as taught by Kato to have forming a protection device, wherein the first lateral trigger element being configured to cause a current to flow in response to a voltage across the first lateral trigger element exceeding a threshold voltage in order to provide improved protection device having a reliable function to eliminate electromagnetic disturbance in electronic devices (Kato, Col. 1, lines 8-12; Col. 2, lines 5-8; Col. 5, lines 55-62).
Regarding limitations “an electrostatic discharge protection device” in preamble, it is noted that when reading the preamble in the context of the entire claim, the recitation “an electrostatic discharge protection” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding (2), Gauthier teaches forming a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, 4A-4B, 5A-5B, ¶0002, ¶0009-¶0014, ¶0025-¶0040) connected to the vertical PNPN structure (Gauthier, Figs. 2A-2F, 4A-4B, 5A-5B, ¶0025) for electrostatic discharge protection (ESD), wherein the buried contact (e.g., 156) comprises a conductive material including a metal; and the buried contact includes a plurality of  holes to form a plurality of buried contacts distributed around the perimeter of the vertical PNPN structure; the vertical bipolar transistors including the vertical PNPN structure and buried contacts are suitable for use as ESD protect devices for CMOS integrated circuits and occupy significantly less chip real estate.
Further, it is known in the art (as evidenced by Loechelt) that use of a refractory metal or refractory metal-semiconductor-nitride (e.g., Ti/TiN/W) in the buried contact is advantageous because the refractory metal-containing compounds withstand high temperatures (e.g., melting points of the refractory metals can be at least 1400º C) (Loechelt, ¶0049) and have a lower bulk resistivity than heavily doped silicon.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Gimonet by forming a buried contact to a vertical PNPN structure as taught by Gauthier, wherein the buried contact comprised of a metal material and extends through the P-type wall of the Gimonet that couples the first lateral trigger element with the first vertical protection device and reaches the buried N-type layer of the first vertical protection device comprising a vertical PNPN structure to have the method, comprising: forming a metallic conductive path in the substrate in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
Regarding Claim 2, Gimonet in view of Kato and Gauthier discloses the method of claim 1. Further, Gimonet discloses the method, wherein forming the electrical path in the substrate comprises: forming a doped sinker region (e.g., well 3) (Gimonet, Fig. 2, Col. 4, lines 59-67; Col. 5, lines 1-15; Col. 3, lines 5-6) connecting two regions (P region 11 extending to reach well 3 and P-type layer 5) of the substrate (1).
Regarding Claim 3, Gimonet in view of Kato and Gauthier discloses the method of claim 1. Further, Gimonet discloses the method, wherein forming the conductive path in the substrate comprises: forming a P-type wall (3) (a current flows from terminal A1 to terminal A2 via lateral thyristor T3 and isolation wall 3, and once the conduction of the lateral thyristor T3 has been established, carriers turn on the vertical thyristor T1) (Gimonet, Fig. 2, Col. 4, lines 5-13) extending into the substrate (1); wherein the P-type wall (3) electrically couples the first lateral trigger element (e.g., T3) with the first vertical protection device (e.g., T1), but does not specifically disclose the method, wherein forming the metallic conductive path in the substrate comprises: forming a first opening extending into the substrate; and filling the first opening with a first metallic conduction layer, wherein the first metallic conduction layer electrically couples the first lateral trigger element with the first vertical protection device.
Further, it is known in the art (as evidenced by Loechelt) that use of a refractory metal or refractory metal-semiconductor-nitride (e.g., Ti/TiN/W) in the buried contact is advantageous because the refractory metal-containing compounds withstand high temperatures (e.g., melting points of the refractory metals can be at least 1400º C) (Loechelt, ¶0049) and have a lower bulk resistivity than heavily doped silicon.
However, Gauthier teaches forming a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, 4A-4B, 5A-5B, ¶0002, ¶0009-¶0014, ¶0025-¶0040) connected to the vertical PNPN structure (Gauthier, Figs. 2A-2F, 4A-4B, 5A-5B, ¶0025) for electrostatic discharge protection (ESD), wherein a hole (Gauthier, Figs. 2E-2F, ¶0031-¶0032) is formed to extend into the substrate (e.g., SOI substrate) through the P-type layer (136) to the lower N-type layer (132) and filled with a conductive material, such as metal or doped polysilicon; and the buried contact includes a plurality of  holes to form a plurality of buried contacts distributed around the perimeter of the vertical PNPN structure; the vertical bipolar transistors including the vertical PNPN structure and buried contacts are suitable for use as ESD protect devices for CMOS integrated circuits and occupy significantly less chip real estate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Gimonet/Kato/Gauthier by forming a buried contact to a vertical PNPN structure as taught by Gauthier, wherein the buried contact extends through the P-type wall of the Gimonet that couples the first lateral trigger element with the first vertical protection device and reaches the buried N-type layer of the first vertical protection device comprising a vertical PNPN structure to have the method, wherein forming the metallic conductive path in the substrate comprises: forming a first opening extending into the substrate; and filling the first opening with a first metallic conduction layer, wherein the first metallic conduction layer electrically couples the first lateral trigger element with the first vertical protection device in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
Regarding Claim 4, Gimonet in view of Kato and Gauthier discloses the method of claim 3. Further, Gimonet does not specifically disclose the method, wherein the first metallic conduction layer is disposed along sidewalls of the first opening. However, Gauthier teaches a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, ¶0031-¶0032) connected to the vertical PNPN structure, wherein the area within the hole is filled with a metallic conduction layer (e.g., metal) such that the metallic conduction layer is disposed along sidewalls of the hole.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Kato/Gauthier by forming a buried contact comprised of a specific conductive material as taught by Gauthier to have the method, wherein the first metallic conduction layer is disposed along sidewalls of the first opening in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
Regarding Claim 6, Gimonet in view of Kato and Gauthier discloses the method of claim 3. Further, Gimonet does not specifically disclose the method, further comprising forming an insulating sidewall spacer on sidewalls of the first opening, wherein the first metallic conduction layer is insulated from sidewalls of the first opening by the insulating sidewall spacer. However, Gauthier teaches a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, ¶0031-¶0032) connected to the vertical PNPN structure, wherein an insulating sidewall spacer (162) is formed on sidewalls of the hole, and the area within the hole lined with insulating liner (162) is filled with a metallic conduction layer (e.g., metal) such that the metallic conduction layer is insulated from sidewalls of the hole by the insulating sidewall spacer (162).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Kato/Gauthier by forming a buried contact comprised of a specific conductive material as taught by Gauthier to have the method, further comprising forming an insulating sidewall spacer on sidewalls of the first opening, wherein the first metallic conduction layer is insulated from sidewalls of the first opening by the insulating sidewall spacer in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
Regarding Claim 8, Gimonet in view of Kato and Gauthier discloses the method of claim 3. Further, Gimonet discloses the method, wherein the first vertical protection device (e.g., T1) is coupled to a first contact pad (M1) disposed over a major surface of the substrate (1), and wherein the first vertical protection device is coupled with a second contact pad (e.g., metallization M5 is connected to the cathode of the lateral thyristor T3 and to the P-type wall 3 which electrically couples the lateral thyristor T3 to the vertical thyristor T1) (Gimonet, Fig. 2, Col. 3, lines 39-45; Col. 4, lines 5-13) disposed over the major surface of the substrate (1), but does not specifically disclose the method, further comprising: forming a second opening extending into the substrate; and filling the second opening with a second metallic conduction layer, wherein the second metallic conduction layer electrically couples the first vertical protection device with a second contact pad disposed over the major surface of the substrate.
However, Gauthier teaches forming a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, 4A-4B, 5A-5B, ¶0002, ¶0009-¶0014, ¶0025-¶0040) connected to the vertical PNPN structure (Gauthier, Figs. 2A-2F, 4A-4B, 5A-5B, ¶0025), wherein the buried contact includes a plurality of  holes to form a plurality of buried contacts distributed around the perimeter of the vertical PNPN structure such that a second hole (Gauthier, Figs. 2E-2F, ¶0031-¶0032) is formed to extend into the substrate (e.g., SOI substrate) through the P-type layer (136) to the lower N-type layer (132) and filled with a conductive material including metal or doped polysilicon.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Kato/Gauthier by forming a buried contact to a vertical PNPN structure as a plurality of contact holes to form a plurality of buried contacts distributed around the perimeter of the vertical PNPN structure as taught by Gauthier, wherein the buried contact extends through the P-type wall of the Gimonet that couples the first lateral trigger element with the first vertical protection device and includes metallization pads  to have the method, further comprising: forming a second opening extending into the substrate; and filling the second opening with a second metallic conduction layer, wherein the second metallic conduction layer electrically couples the first vertical protection device with a second contact pad disposed over the major surface of the substrate in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
With respect to Claim 9, Gimonet discloses a method of forming a device (a vertical bistable bidirectional switch) (Gimonet, Fugs. 1-4, Col. 1, lines 8-13; Col. 2, lines 47-67; Cols. 3-5), the method comprising:
       forming a vertical protection device (e.g. T1, bidirectional vertical structure including thyristors T1 and T2) (Gimonet, Fig. 2, Col. 2, lines 47-67; Col. 2, lines 1-3) in a semiconductor substrate (1), the semiconductor substrate comprising an upper region comprising a plurality of doped regions (e.g., P-type regions 4, 11, 22, and 24) (Gimonet, Fig. 2, Col. 3, lines 19-23; Col. 4, lines 35-39)  and an upper major surface of the semiconductor substrate (1), and an underlying region (e.g., N-type region 6) comprising a lower major surface of the semiconductor substrate, wherein the vertical protection device (e.g., T1) comprises a first terminal (e.g., anode) comprising a first doped region (e.g., P-type region 4) of the plurality of doped regions, the first doped region being contiguous with the upper major surface, and a second terminal (e.g., cathode) comprising a second doped region (e.g., N-type region 6) in the underlying region;
       forming a lateral trigger element (e.g., lateral thyristor T3) (Gimonet, Fig. 2, Col. 3, lines 19-23; Col. 4, lines 26-30) in the semiconductor substrate (1), the lateral trigger element (e.g., T3) sharing the first doped region (e.g., 4) with the vertical protection device (e.g., T1) and extending laterally to a third doped region (e.g., P-type region 11) contiguous with the upper major surface, the first lateral trigger element (e.g., T3) being configured to cause a current to flow from the first terminal to the second terminal in response to a voltage (e.g., gate region 11 of the lateral trigger element T3 connected to the metallization M6 and a gate terminal G1 to apply a voltage to the lateral trigger element T3) across the first lateral trigger element; and
       forming an interconnect (e.g., P-type wall 3, a current flows from terminal A1 to terminal A2 via lateral thyristor T3 and isolation wall 3, and once the conduction of the lateral thyristor T3 has been established, carriers turn on the vertical thyristor T1) (Gimonet, Fig. 2, Col. 4, lines 5-13) in the upper major surface of the semiconductor substrate (1), the interconnect extending from the upper major surface into the underlying region and comprising a first end coupled to the third doped region (e.g., P-type region 11) of the lateral trigger element (e.g., T3), and a second end directly coupled to the second doped region (e.g., N-type region 6) of the vertical protection device.
Further, Gimonet does not specifically disclose (1) an electrostatic discharge protection device; a voltage across the first lateral trigger element exceeding a threshold voltage; (2) a metal interconnect in an opening in the upper major surface of the semiconductor substrate, the metal interconnect extending from the upper major surface into the underlying region.
Regarding (1), Kato teaches a protection device against electromagnetic disturbance (Kato, Figs. 1, 2A, Col. 1, lines 8-12; lines 66-67; Col. 2, lines 1-7; lines 17-56; Col. 4, lines 24-62; Col. 5, lines 45-67), wherein the protection  device comprises a vertical main thyristor and a lateral trigger thyristor formed in a semiconductor substrate in a monolithic fashion, vertical main thyristor (32) (Kato, Figs. 1, 2A, Col. 2, lines 44-47; Col. 4, lines 47-49) has NPNP structure and ranging from the first main surface (11) to the second main surface (12), and the lateral trigger thyristor (33) (Kato, Figs. 1, 2A, Col. 2, lines 48-56; Col. 4, lines 50-62) is formed along the first main surface (11); and when a voltage Vgk applied to the gate of the lateral trigger thyristor (33) (Kato, Figs. 1, 2A, Col. 5, lines 55-62) exceeds a threshold voltage Vth, the lateral thyristor (33) is turn on, causing an ON current Ig1 to flow from the gate electrode of the lateral thyristor (33) into the vertical main thyristor (32) to tun on the main vertical thyristor (32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Gimonet by applying to the gate of the lateral trigger thyristor of Gimonet a specific voltage as a voltage applied to the gate of the lateral trigger thyristor of Kato that exceeds a threshold voltage as taught by Kato to have forming a protection device, wherein the first lateral trigger element being configured to cause a current to flow in response to a voltage across the first lateral trigger element exceeding a threshold voltage in order to provide improved protection device having a reliable function to eliminate electromagnetic disturbance in electronic devices (Kato, Col. 1, lines 8-12; Col. 2, lines 5-8; col. 5, lines 55-62).
Regarding limitations “an electrostatic discharge protection device” in preamble, it is noted that when reading the preamble in the context of the entire claim, the recitation “an electrostatic discharge protection” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding (2), Gauthier teaches forming a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, 4A-4B, 5A-5B, ¶0002, ¶0009-¶0014, ¶0025-¶0040) connected to the vertical PNPN structure (Gauthier, Figs. 2A-2F, 4A-4B, 5A-5B, ¶0025) for electrostatic discharge protection (ESD), wherein a hole (Gauthier, Figs. 2E-2F, ¶0031-¶0032) is formed to extend into the substrate (e.g., SOI substrate) through the P-type layer (136) to the lower N-type layer (132) and filled with a conductive material, such as metal or doped polysilicon; and the buried contact includes a plurality of  holes to form a plurality of buried contacts distributed around the perimeter of the vertical PNPN structure; the vertical bipolar transistors including the vertical PNPN structure and buried contacts are suitable for use as ESD protect devices for CMOS integrated circuits and occupy significantly less chip real estate.
Further, it is known in the art (as evidenced by Loechelt) that use of a refractory metal or refractory metal-semiconductor-nitride (e.g., Ti/TiN/W) in the buried contact is advantageous because the refractory metal-containing compounds withstand high temperatures (e.g., melting points of the refractory metals can be at least 1400º C) (Loechelt, ¶0049) and have a lower bulk resistivity than heavily doped silicon.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Gimonet by forming a buried contact to a vertical PNPN structure as taught by Gauthier, wherein the buried contact comprises a metal and extends through the P-type wall of the Gimonet that couples the first lateral trigger element with the first vertical protection device and reaches the buried N-type layer of the first vertical protection device comprising a vertical PNPN structure to have the method, comprising: a metal interconnect in an opening in the upper major surface of the semiconductor substrate, the metal interconnect extending from the upper major surface into the underlying region in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
Regarding Claim 10, Gimonet in view of Kato and Gauthier discloses the method of claim 9. Further, Gimonet discloses the interconnect (e.g., P-type wall 3) (Gimonet, Fig. 2, Col. 4, lines 5-13) electrically coupling the lateral trigger element (e.g., T3) with the vertical protection device (e.g., T1), but does not specifically disclose the method, wherein forming the metal interconnect in the opening comprises: forming the opening in the upper major surface extending into the semiconductor INF-14-P-51702USo2-39-substrate; forming an insulating sidewall spacer on sidewalls of the opening; and filling the opening with a metallic conduction layer, the metallic conductive layer being insulated from the sidewalls of the opening by the insulating sidewall spacer. However, Gauthier teaches forming a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, ¶0027-¶0032) in the hole in the upper major surface extending into the semiconductor substrate (e.g., the semiconductor substrate 122/124/126 including doped layer 128 and p-type layer 136) and connected to the vertical PNPN structure, wherein an insulating sidewall spacer (162) is formed on sidewalls of the hole, and the area within the hole lined with insulating liner (162) is filled with a metallic conduction layer (e.g., metal) such that the metallic conduction layer is insulated from sidewalls of the hole by the insulating sidewall spacer (162), and provides electrical conduction from the upper metallization layers to the lower portion (e.g., P-type region 132) of the semiconductor substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Kato/Gauthier by forming a buried contact comprised of a specific conductive material as taught by Gauthier, wherein the buried contact electrically couples the lateral trigger element with the vertical protection device of Gimonet/Kato/Gauthier to have the method, wherein forming the metal interconnect in the opening comprises: forming the opening in the upper major surface extending into the semiconductor INF-14-P-51702USo2-39-substrate; forming an insulating sidewall spacer on sidewalls of the opening; and filling the opening with a metallic conduction layer, the metallic conductive layer being insulated from the sidewalls of the opening by the insulating sidewall spacer in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
Regarding Claim 11, Gimonet in view of Kato and Gauthier discloses the method of claim 9. Further, Gimonet discloses the interconnect (e.g., P-type wall 3) (Gimonet, Fig. 2, Col. 4, lines 5-13) electrically coupling the lateral trigger element (e.g., T3) with the vertical protection device (e.g., T1), but does not specifically disclose the method, wherein forming the metal interconnect in the opening comprises: forming the opening in the upper major surface extending into the semiconductor substrate; and filling the opening with a metallic conduction layer, the metallic conduction layer being disposed along sidewalls of the opening. However, Gauthier teaches forming a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, ¶0027-¶0032) in the hole in the upper major surface extending into the semiconductor substrate (e.g., the semiconductor substrate 122/124/126 including doped layer 128 and p-type layer 136) and connected to the vertical PNPN structure, wherein the area within the hole filled with a metallic conduction layer (e.g., metal) such that the metallic conduction layer provides electrical conduction from the upper metallization layers to the lower portion (e.g., P-type region 132) of the semiconductor substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Kato/Gauthier by forming a buried contact comprised of a specific conductive material as taught by Gauthier, wherein the buried contact electrically couples the lateral trigger element with the vertical protection device of Gimonet/Kato/Gauthier to have the method, wherein forming the metal interconnect in the opening comprises: forming the opening in the upper major surface extending into the semiconductor substrate; and filling the opening with a metallic conduction layer, the metallic conduction layer being disposed along sidewalls of the opening in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
With respect to Claim 13, Gimonet discloses a method of forming a device (a vertical bistable bidirectional switch) (Gimonet, Fugs. 1-4, Col. 1, lines 8-13; Col. 2, lines 47-67; Cols. 3-5), the method comprising:
       forming a second doped region (e.g., P-type region 5 connected to the P-type wall 3) (Gimonet, Fig. 2, Col. 2, lines 47-67; Col. 2, lines 1-25) having a second doping type (e.g., P-type) over a first doped region (e.g., N-type layer 6) of a semiconductor substrate (1), the first doped region having a first doping type (e.g., N-type) that is opposite the INF-14-P-51702USo2-40-second doping type (e.g., P-type), wherein the second doped region (e.g., P-type wall 3) comprises an upper major surface of the semiconductor substrate (1);
         forming a third doped region (e.g., N-type region 1 surrounded by the P-type walls 3) having the first doping type (e.g., N-type) in the second doped region;
       forming a fourth doped region (e.g., P-type region 4) having the second doping type (e.g., P-type) in the third doped region (e.g., N-type region 1) to form a first current path of a vertical protection device (e.g., vertical thyristor T1) (Gimonet, Fig. 2, Col. 2, lines 47-67; Col. 2, lines 1-3) flowing from the upper major surface through the fourth (e.g., P-type 4), third (e.g., N-type region 1), and second (e.g., P-type layer 5) doped regions to the first doped region (e.g., N-type layer 6);
       forming a fifth doped region (e.g., P-type region 11) (Gimonet, Fig. 2, Col. 4, lines 59-67; Col. 5, lines 1-15) having the second doping type (e.g., P-type) in the third doped region (e.g., N-type region 1) and physically contacting the second doped region (e.g., P-type wall 3) to form a second current path of a lateral trigger device (e.g., lateral thyristor T3) (Gimonet, Fig. 2, Col. 3, lines 19-23; Col. 4, lines 26-30) flowing from the fourth doped region (e.g., P-type region 4) to the fifth doped region (e.g., 5), the lateral trigger element (T3) being configured to cause a current to flow between the first doped region (6) and the fourth doped region (4) in response to a voltage across the lateral trigger device; and
       forming an interconnect (e.g., P-type wall 3, a current flows from terminal A1 to terminal A2 via lateral thyristor T3 and isolation wall 3, and once the conduction of the lateral thyristor T3 has been established, carriers turn on the vertical thyristor T1) (Gimonet, Fig. 2, Col. 4, lines 5-13) on the upper major surface of the semiconductor substrate, the interconnect (e.g., P-type wall 3) extending from the upper major surface into the first doped region, wherein the interconnect couples the fifth doped region (e.g., P-type region 11) (Gimonet, Fig. 2, Col. 4, lines 59-67; Col. 5, lines 1-15) to the first doped region (6).
Further, Gimonet does not specifically disclose forming (1) an electrostatic discharge protection device; a voltage across the lateral trigger device exceeding a threshold voltage; (2) a metallic interconnect in an opening on the upper major surface of the semiconductor substrate, the opening extending from the upper major surface through the second doped region and into the first doped region, wherein the metallic interconnect couples the fifth doped region to the first doped region.
Regarding (1), Kato teaches a protection device against electromagnetic disturbance (Kato, Figs. 1, 2A, Col. 1, lines 8-12; lines 66-67; Col. 2, lines 1-7; lines 17-56; Col. 4, lines 24-62; Col. 5, lines 45-67), wherein the protection  device comprises a vertical main thyristor and a lateral trigger thyristor formed in a semiconductor substrate in a monolithic fashion, vertical main thyristor (32) (Kato, Figs. 1, 2A, Col. 2, lines 44-47; Col. 4, lines 47-49) has NPNP structure and ranging from the first main surface (11) to the second main surface (12), and the lateral trigger thyristor (33) (Kato, Figs. 1, 2A, Col. 2, lines 48-56; Col. 4, lines 50-62) is formed along the first main surface (11); and when a voltage Vgk applied to the gate of the lateral trigger thyristor (33) (Kato, Figs. 1, 2A, Col. 5, lines 55-62) exceeds a threshold voltage Vth, the lateral thyristor (33) is turn on, causing an ON current Ig1 to flow from the gate electrode of the lateral thyristor (33) into the vertical main thyristor (32) to tun on the main vertical thyristor (32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Gimonet by applying to the gate of the lateral trigger thyristor of Gimonet a specific voltage as a voltage applied to the gate of the lateral trigger thyristor of Kato that exceeds a threshold voltage as taught by Kato to have forming a protection device, wherein the first lateral trigger element being configured to cause a current to flow in response to a voltage across the first lateral trigger element exceeding a threshold voltage in order to provide improved protection device having a reliable function to eliminate electromagnetic disturbance in electronic devices (Kato, Col. 1, lines 8-12; Col. 2, lines 5-8; Col. 5, lines 55-62).
Regarding limitations “an electrostatic discharge protection device” in preamble, it is noted that when reading the preamble in the context of the entire claim, the recitation “an electrostatic discharge protection” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding (2), Gauthier teaches forming a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, 4A-4B, 5A-5B, ¶0002, ¶0009-¶0014, ¶0025-¶0040) connected to the vertical PNPN structure (Gauthier, Figs. 2A-2F, 4A-4B, 5A-5B, ¶0025) for electrostatic discharge protection (ESD), wherein a hole (Gauthier, Figs. 2E-2F, ¶0031-¶0032) is formed to extend into the substrate (e.g., SOI substrate) through the P-type layer (136) to the lower N-type layer (132) and filled with a conductive material, such as metal or doped polysilicon; and the buried contact includes a plurality of  holes to form a plurality of buried contacts distributed around the perimeter of the vertical PNPN structure; the vertical bipolar transistors including the vertical PNPN structure and buried contacts are suitable for use as ESD protect devices for CMOS integrated circuits and occupy significantly less chip real estate.
Further, it is known in the art (as evidenced by Loechelt) that use of a refractory metal or refractory metal-semiconductor-nitride (e.g., Ti/TiN/W) in the buried contact is advantageous because the refractory metal-containing compounds withstand high temperatures (e.g., melting points of the refractory metals can be at least 1400º C) (Loechelt, ¶0049) and have a lower bulk resistivity than heavily doped silicon.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Gimonet by forming a buried contact to a vertical PNPN structure as taught by Gauthier, wherein the buried contact comprises a metallic material and extends through the P-type wall of the Gimonet that couples the first lateral trigger element with the first vertical protection device and reaches the buried N-type layer of the first vertical protection device comprising a vertical PNPN structure to have the method, comprising: forming a metallic interconnect in an opening on the upper major surface of the semiconductor substrate, the opening extending from the upper major surface through the second doped region and into the first doped region, wherein the metallic interconnect couples the fifth doped region to the first doped region in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
Regarding Claim 14, Gimonet in view of Kato and Gauthier discloses the method of claim 13. Further, Gimonet does no specifically disclose the method, wherein the opening further extends through the third doped region and the fifth doped region. However, Gimonet teaches that P-type wall (3) extends through the third doped region (1) and the fifth doped region (11). Further, Gauthier teaches forming a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, ¶0027-¶0032) in the hole on the upper major surface extending into the semiconductor substrate (e.g., the semiconductor substrate 122/124/126 including doped layer 128 and p-type layer 136) and connected to the vertical PNPN structure, wherein the area within the hole filled with a metallic conduction layer (e.g., metal) such that the metallic conduction layer provides electrical conduction from the upper metallization layers to the lower portion (e.g., P-type region 132) of the semiconductor substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Kato/Gauthier by forming a buried contact to a vertical PNPN structure as taught by Gauthier, wherein the buried contact extends form the upper surface of the semiconductor substrate of the Gimonet to the lower surface and couples the first lateral trigger element with the first vertical protection device to have the method, wherein the opening further extends through the third doped region and the fifth doped region in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
Regarding Claim 15, Gimonet in view of Kato and Gauthier discloses the method of claim 13. Further, Gimonet discloses that the P-type wall (3) and the first doped region (e.g., N-type layer 6) are coupled to a back side metal layer (e.g., metallization M2)  formed under a lower major surface of the semiconductor substrate (1), the first doped region comprising the lower major surface, but does no specifically disclose the method, wherein the opening extends through the first doped region; and the metallic interconnect and the first doped region are coupled to a back side metal layer. However, Gauthier teaches forming a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, ¶0027-¶0032) in the hole on the upper major surface extending into the semiconductor substrate (e.g., the semiconductor substrate 122/124/126 including doped layer 128 and p-type layer 136) and connected to the vertical PNPN structure, wherein the area within the hole filled with a metallic conduction layer (e.g., metal) such that the metallic conduction layer provides electrical conduction from the upper metallization layers to the lower portion (e.g., P-type region 132) of the semiconductor substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Kato/Gauthier by forming a buried contact to a vertical PNPN structure as taught by Gauthier, wherein the buried contact extends form the upper surface of the semiconductor substrate of the Gimonet to the lower surface and couples the first lateral trigger element with the first vertical protection device to have the method, wherein the opening extends through the first doped region; and the metallic interconnect and the first doped region are coupled to a back side metal layer in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
Regarding Claim 16, Gimonet in view of Kato and Gauthier discloses the method of claim 13. Further, Gimonet discloses the interconnect (e.g., P-type wall 3) (Gimonet, Fig. 2, Col. 4, lines 5-13) electrically coupling the lateral trigger element (e.g., T3) with the vertical protection device (e.g., T1), but does not specifically disclose the method, wherein forming the metallic interconnect comprises: forming an insulating spacer layer on sidewalls of the opening; and filling the opening with a metallic material.
However, Gauthier teaches forming a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, ¶0027-¶0032) in the hole in the upper major surface extending into the semiconductor substrate (e.g., the semiconductor substrate 122/124/126 including doped layer 128 and p-type layer 136) and connected to the vertical PNPN structure, wherein an insulating sidewall spacer (162) is formed on sidewalls of the hole, and the area within the hole lined with insulating liner (162) is filled with a metallic conduction layer (e.g., metal) such that the metallic conduction layer is insulated from sidewalls of the hole by the insulating sidewall spacer (162), and provides electrical conduction from the upper metallization layers to the lower portion (e.g., P-type region 132) of the semiconductor substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Kato/Gauthier by forming a buried contact comprised of a specific conductive material as taught by Gauthier, wherein the buried contact electrically couples the lateral trigger element with the vertical protection device of Gimonet/Kato/Gauthier to have the method, wherein forming the metallic interconnect comprises: forming an insulating spacer layer on sidewalls of the opening; and filling the opening with a metallic material in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
Regarding Claim 20, Gimonet in view of Kato and Gauthier discloses the method of claim 13. Further, Gimonet discloses the method, wherein a portion of the third doped region (e.g., N-type region 1) (Gimonet, Fig. 2, Col. 4, lines 59-67; Col. 5, lines 1-15) bounded by the upper major surface separates the fourth doped region (e.g., P-type region 4) from the fifth doped region (p-type region 11); and the second current path of the lateral trigger device (e.g., lateral thyristor T3) (Gimonet, Fig. 2, Col. 3, lines 19-23) flows from the fourth doped region (e.g., 4) through the portion of the third doped region (e.g., 1) to the fifth doped region (e.g., 11).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,963,087 to Gimonet in view of Kato (US Patent No. 4,956,690) and Gauthier (US 2008/0308837) as applied to claim 4, and further in view of Loechelt et al. (US 2014/0252484, hereinafter Loechelt (‘484)).
Regarding Claim 5, Gimonet in view of Kato and Gauthier discloses the method of claim 4. Further, Gimonet does no specifically disclose the method, further comprising filling a fill material disposed over the first metallic conduction layer in the first opening. However, Loechelt (‘484) teaches forming a buried contact trench (Loechelt (‘484), Figs. 1-6, ¶0001, ¶0042, ¶0049-¶0052), wherein the buried contact trench is filled with a conductive layer including a plurality of films (Loechelt (‘484), Figs. 4-6, ¶0052); specifically a metallic layer including titanium or tantalum as a adhesion layer, titanium nitride or tantalum nitride as barrier metal film, and a fill material including tungsten or tungsten silicide depending on electrical performance to provide a contact having lower bulk resistivity than heavily doped n-type silicon.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Kato/Gauthier by forming a buried contact filled with a conductive layer including a plurality of films as taught by Loechelt (‘484) to have the method, further comprising filling a fill material disposed over the first metallic conduction layer in the first opening in order to provide improved low resistance contact (Loechelt (‘484), ¶0052).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,963,087 to Gimonet in view of Kato (US Patent No. 4,956,690) and Gauthier (US 2008/0308837) as applied to claim 4, and further in view of Li et al. (US 2012/0261804, hereinafter Li).
Regarding Claim 5, Gimonet in view of Kato and Gauthier discloses the method of claim 4. Further, Gimonet does no specifically disclose the method, further comprising filling a fill material disposed over the first metallic conduction layer in the first opening. However, Li teaches forming a conductive plug in at least one trench (404) (Loechelt (‘484), Figs. 1-6, ¶0016, ¶0018-¶0024) to provide a conductive path between the top surface of the semiconductor substrate (102/104/302) and the active regions in the bottom portion of the substrate to reduce the use of the surface area, wherein the conductive plug in the at least one trench is filled with a metal layer (602) on sidewalls of the trench and further filled with a conductive layer (608) including a doped polysilicon (Li, Figs. 4-5, 6A, ¶0024).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Kato/Gauthier by forming a conductive plug in at least one trench as taught by Li to have the method, further comprising filling a fill material disposed over the first metallic conduction layer in the first opening in order to provide improved method of forming a conductive path in the substrate to reduce the use of the surface area (Li, ¶0016, ¶0024).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,963,087 to Gimonet in view of Kato (US Patent No. 4,956,690) and Gauthier (US 2008/0308837) as applied to claim 3, and further in view of Irsigler et al. (US 2013/0320512, hereinafter Irsigler).
Regarding Claim 7, Gimonet in view of Kato and Gauthier discloses the method of claim 3. Further, Gimonet does no specifically disclose the method, further comprising forming a counter-doped region lining sidewalls of the first opening. However, Irsigler teaches forming a conductive trench (Irsigler, Figs. 1, 2A-2F, ¶0005-¶0006, ¶0022-¶0025, ¶0032-¶0039) that constitute a vertical edge termination structure surrounding an active area and provides a current flow with low resistance (Irsigler, Figs. 2C-2D, ¶0037-¶0039), wherein the conductive trench (e.g., 216) is formed into the n-type semiconductor body (210), and p-type doped layer (218) is formed on sidewalls of the trench (216), and forming a filling material (226) to provide a current flow with low resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Kato/Gauthier by forming a doped layer on sidewalls of the trench extending into the substrate and having an opposite conductivity to that of the substrate as taught by Irsigler to have the method, further comprising forming a counter-doped region lining sidewalls of the first opening in order to provide improved vertical edge termination structure for providing a current flow with low resistance and desired voltage blocking capabilities of the device (Irsigler, ¶0005-¶0006, ¶0023, ¶0037, ¶0039).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,963,087 to Gimonet in view of Kato (US Patent No. 4,956,690) and Gauthier (US 2008/0308837) as applied to claim 9, and further in view Loechelt (US 2014/0252473). 
Regarding Claim 12, Gimonet in view of Kato and Gauthier discloses the method of claim 9. Further, Gimonet discloses the interconnect (e.g., P-type wall 3) (Gimonet, Fig. 2, Col. 4, lines 5-13) extending into the semiconductor substrate (1) and through the P-type doped region (e.g., 11 and 22) to the lower major surface of the semiconductor substrate, and electrically coupling the lateral trigger element (e.g., T3) with the vertical protection device (e.g., T1); and forming a back side metal layer (e.g., metallization M2) under the lower major surface, but does not specifically disclose the method, wherein forming the metal interconnect in the opening comprises: forming the opening in the upper major surface extending into the semiconductor substrate and through the first doped region and the underlying region to the lower major surface of the semiconductor substrate; filling the opening with a metallic conduction layer.
However, Loechelt teaches a vertical conductive region (922/1022) (Loechelt, Figs. 9-10, ¶0001, ¶0021, ¶0029, ¶0030-¶0034, ¶0048-¶0050, ¶0067) electrically connected to the horizontally-oriented doped region (222) (Loechelt, Figs. 9-10, ¶0034) and the buried conductive region (102) in a substrate (102/104/106), wherein the vertical conductive region (922/1022) (Loechelt, Figs. 9-10, ¶0050) is a conductive layer formed in a trench extending through the first doped region (222) of the substrate (102/104/106) and the underlying region (106) to the buried conductive region (102), and the conductive layer includes a refractory metal or refractory metal-semiconductor-nitride (e.g., Ti/TiN/W); the selection of the number of films and compositions of the films depends on electrical performance and the temperature of a subsequent heat cycle; and refractory metals and refractory metal-containing compounds withstand high temperatures (e.g., melting points of the refractory metals can be at least 1400º C) (Loechelt, Figs. 9-10, ¶0049) and have a lower bulk resistivity than heavily doped silicon.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Gimonet/Kato/Gauthier by forming a conductive interconnect of Gimonet including vertically-oriented wall that electrically couples the first lateral trigger element with the first vertical protection device so as to include a vertical conductive region comprised of a metal material extending through the doped regions of the substrate and the underlying regions and capable of electrically connecting the horizontally-oriented doped region and the buried conductive region as taught by Loechelt to have the method, wherein forming the metal interconnect in the opening comprises: forming the opening in the upper major surface extending into the semiconductor substrate and through the first doped region and the underlying region to the lower major surface of the semiconductor substrate; filling the opening with a metallic conduction layer in order to provide improved vertical conductive region having a lower bulk resistivity and capable of withstanding high temperatures (Loechelt, ¶0001, ¶0021, ¶0029, ¶0049, ¶0067).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,963,087 to Gimonet in view of Kato (US Patent No. 4,956,690) and Gauthier (US 2008/0308837) as applied to claim 13, and further in view of Hutcheson (US 2004/0082136).
Regarding Claim 17, Gimonet in view of Kato and Gauthier discloses the method of claim 13. Further, Gimonet does no specifically disclose the method, wherein forming the third doped region comprises: forming the third doped region by implanting first dopants of the first doping type in the second doping region to create an excess concentration of the first doping type in the third doped region; and forming a sixth doped region by implanting second dopants of the second doping type in the third doped region to reduce the excess dopant concentration of the first dopants in the sixth doped region.
However, Hutcheson teaches a method (Hutcheson, Fig. 2, ¶0001, ¶0009, ¶0028-¶0058) forming a doped region (e.g., 212) (Hutcheson, Fig. 2, ¶0033) having higher dopant concentration, and including an upper region (e.g., 216) (Hutcheson, Fig. 2, ¶0034) that is formed by implanting a dopant of opposite conductivity to that of the doped region to have the upper region (e.g., 216) that remains the same conductivity (e.g., n-type or p-type) of the doped region (e.g., 212), and with lower doping concentration (e.g., after counter doping, the top region 216 has a lower concentration value) (to increase resistivity of the upper region and to modify/adjust breakdown voltage of the semiconductor device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Kato/Gauthier by forming the third doped region as the doped region of Hutcheson, wherein the method comprises counter doping to reduce dopant concentration of the doped region as taught by Hutcheson to have the method, wherein forming the third doped region comprises: forming the third doped region by implanting first dopants of the first doping type in the second doping region to create an excess concentration of the first doping type in the third doped region; and forming a sixth doped region by implanting second dopants of the second doping type in the third doped region to reduce the excess dopant concentration of the first dopants in the sixth doped region in order to modify/adjust breakdown voltage of the semiconductor device to improve performance characteristics of the semiconductor device (Hutcheson, ¶0001, ¶0009, ¶0034-¶0036).
Regarding Claim 18, Gimonet in view of Kato, Gauthier and Hutcheson discloses the method of claim 17. Further, Gimonet does no specifically disclose the method, wherein forming the sixth doped region by implanting the second dopants comprises reducing the excess dopant concentration of the first dopants in the sixth doped region so that a first concentration of dopants of the first doping type in the sixth doped region is substantially equal to a second concentration of dopants of the second doping type in the sixth doped region. However, Hutcheson teaches adjusting the dopant concentration of the doped region (e.g., 212) (Hutcheson, Fig. 2, ¶0034) by implanting a dopant of opposite conductivity to that of the doped region to modify/adjust breakdown voltage of the semiconductor device to improve performance characteristics of the semiconductor device (Hutcheson, ¶0001, ¶0009, ¶0034-¶0036).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Kato/Gauthier/Hutcheson by optimizing the dopant concentration in the counter doped region as taught by Hutcheson to have the method, wherein forming the sixth doped region by implanting the second dopants comprises reducing the excess dopant concentration of the first dopants in the sixth doped region so that a first concentration of dopants of the first doping type in the sixth doped region is substantially equal to a second concentration of dopants of the second doping type in the sixth doped region in order to modify/adjust breakdown voltage of the semiconductor device to improve performance characteristics of the semiconductor device (Hutcheson, ¶0001, ¶0009, ¶0034-¶0036).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,963,087 to Gimonet in view of Kato (US Patent No. 4,956,690) and Gauthier (US 2008/0308837) as applied to claim 13, and further in view of Menard  et al. (US 2005/0082565, hereinafter Menard).
Regarding Claim 19, Gimonet in view of Kato and Gauthier discloses the method of claim 13. Further, Gimonet does no specifically disclose the method, wherein the fourth doped region directly contacts the fifth doped region. However, Menard teaches forming SCR-type semiconductor device (Menard, Figs. 10-12, ¶0006-¶0018, ¶0047-¶0051) comprising a vertical thyristor (e.g., PNPN formed of regions 60-22-23-62) and triggering region formed in the same P-type well (60).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Kato/Gauthier by forming a vertical thyristor and trigger region in the same well as taught by Menard to have the method, wherein the fourth doped region directly contacts the fifth doped region in order to provide improved SCR-type switch capable of being controlled by high frequency signal (Menard, ¶0006-¶0018, ¶0047-¶0051).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891